Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 26 requires “ calculate channel state information (CSI) of the transmission channel using a codebook along with the CSI-RS, the codebook comprising a plurality of precoding matrices with non-constant modulus elements, wherein a derived precoding matrix of the plurality of precoding matrices corresponds to a selected subset of the plurality of CSI-RS ports, wherein the derived precoding matrix includes non-constant modulus elements with at least two non-zero elements;”
 	Independent claim 35 requires “calculate channel state information (CSI) of the transmission channel Serial No.: 16/895,143 Page 5 based on a codebook and the CSI-RS, the codebook comprising a plurality of precoding matrices with non-constant modulus elements; determine one or more precoding vectors of a precoding matrix of the codebook based on a constituent vector of the codebook, wherein the constituent vector comprises a plurality of amplitudes for a plurality of beams, wherein two or more of the plurality of amplitudes are non-zero;”
 	Independent claim 51 requires “calculate channel state information (CSI) of the transmission channel using a codebook along with the CSI-RS, the codebook comprising a plurality of precoding matrices with non-constant modulus elements, wherein a derived precoding matrix of the plurality of precoding matrices corresponds to a selected subset of the plurality of CSI-RS ports, wherein the derived precoding matrix includes non-constant modulus elements with at least two non-zero elements;”
 	Independent claim 54 requires “calculate channel state information (CSI) of the transmission channel based on a codebook and the CSI-RS, the codebook comprising a plurality of precoding matrices with non-constant modulus elements; determine one or more precoding vectors of a precoding matrix of the codebook based on a constituent vector of the codebook, wherein the constituent vector comprises a plurality of amplitudes for a plurality of beams, wherein two or more of the plurality of amplitudes are non-zero;”
 	The prior art of record (in particular, Sayana et al (US 2013/0301448) (hereinafter Sayana) does not disclose, with respect to claim 26, “calculate channel state information (CSI) of the transmission channel using a codebook along with the CSI-RS, the codebook comprising a plurality of precoding matrices with non-constant modulus elements, wherein a derived precoding matrix of the plurality of precoding matrices corresponds to a selected subset of the plurality of CSI-RS ports, wherein the derived precoding matrix includes non-constant modulus elements with at least two non-zero elements;” as claimed.  Rather, Sayana discloses a method and apparatus report channel state information (CSI) feedback of a user equipment (UE) in a coordinated multipoint communication system. The method includes identifying, when downlink transmissions to the UE are configured with at least two CSI subframe subsets, an interference measurement resource within one of the CSI subframe subsets belonging to a CSI reference resource (see Sayana, abstract).  Moreover, Sayana discloses in this feedback mode, a single precoding matrix is selected for each CSI configuration from the codebook subset of the corresponding CSI configuration assuming transmission on set S subbands. A UE reports one subband CQI value per codeword for each set S subband and for each CSI configuration which is calculated assuming the use of the single precoding matrix corresponding to the CSI configuration in all subbands and assuming transmission in the corresponding subband (see Sayana, p. [0108]). The same reasoning applies to claims 35, 51, and 54.  Accordingly, claims 26-55 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477